Name: 97/237/EC: Commission Decision of 14 March 1997 amending the list of declining industrial areas concerned by Objective 2 as defined by Council Regulation (EEC) No 2052/88
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  EU finance;  teaching;  Europe;  economic policy
 Date Published: 1997-04-09

 Avis juridique important|31997D023797/237/EC: Commission Decision of 14 March 1997 amending the list of declining industrial areas concerned by Objective 2 as defined by Council Regulation (EEC) No 2052/88 Official Journal L 094 , 09/04/1997 P. 0020 - 0020COMMISSION DECISION of 14 March 1997 amending the list of declining industrial areas concerned by Objective 2 as defined by Council Regulation (EEC) No 2052/88 (97/237/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), as last amended by Regulation (EEC) No 3193/94 (2), and in particular Article 9 (3) thereof,Whereas a first list of areas concerned by Objective 2 for the period 1994 to 1996 was laid down by Commission Decision 94/169/EC (3);Whereas that list was amended as regards the 1997-99 programming period by Commission Decision 96/472/EC (4);Whereas Decision 96/472/EC contains an error with regard to the name of an industrial area eligible under Objective 2,HAS ADOPTED THIS DECISION:Article 1 The list of declining industrial areas concerned by Objective 2 for the period 1997 to 1999 established on the basis of Article 9 (3) of Regulation (EEC) No 2052/88 is hereby amended by adding to 'Ciudad Universitaria` as regards the 'Universidad PolitÃ ©cnica` in the eligible area of the NUTS level III region of Madrid the words 'Escuela TÃ ©cnica Superior de Ingenieros Industriales, Escuela TÃ ©cnica Superior de Ingenieros de Minas, Facultad de InformÃ ¡tica.`Article 2 This Decision is addressed to the Member States.Done at Brussels, 14 March 1997.For the CommissionMonika WULF-MATHIESMember of the Commission(1) OJ No L 185, 15. 7. 1988, p. 9.(2) OJ No L 337, 24. 12. 1994, p. 11.(3) OJ No L 81, 24. 3. 1994, p. 1.(4) OJ No L 193, 3. 8. 1996, p. 54.